Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
1.	Claims 1-9 are currently under examination, wherein no claim has been amended in applicant’s reply filed on March 15, 2022.  Applicant’s election of Invention I, Claims 1-9, without traverse in the reply is acknowledged.  The non-elected Invention II, Claims 10 and 11, has been withdrawn from consideration by the examiner.
Claim Objections
2	Claim 1 objected to because of the following informalities:  
The phrase of “a reactant” in line 2 of claim 1 should be amended to “a reaction product”; 
The feature as claimed in claim 3 is not clear; and
The phrase of “a flux” in lines 3 and 4 of claim 4, line 6 of claim 5 and line 6 of claim 6 should be amended to “the flux” respectively.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN (104942481 A).
	With respect to claims 1-4 and 6-9, CN (‘481 A) discloses a flux cored solder comprising a flux composition including by mass about 25% of a rosin derivative product and greater than 0% of an organic acid; and a solder paste comprising a liquid flux including the flux composition and a solvent, solder powders and a desired amount of an additive (e.g. a thixotropic agent) wherein the rosin derivative product is a reaction product of the rosin derivative, an organic acid and an alkanolamine including diethanolamine and triethanolamine (abstract, paragraphs [0005], [0011]-[0018], [0026] and [0045]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over CN (‘481 A) in view of Minakuchi et al. (US Pub. 2014/0137988 A1).

	With respect to claim 5, CN (‘481 A) does not specify the claimed ester. Minakuchi et al. (‘988 A1) discloses including by mass 1-30% of phosphoric acid ester in a flux to suppress the occurrence of migration (abstract and paragraphs [0019]-[0022]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include by mass 1-30% of phosphoric acid ester in the flux of CN (‘481 A) in order to suppress the occurrence of migration as disclosed by Minakuchi et al. (‘988 A1). The content range of phosphoric acid ester disclosed by Minakuchi et al. (‘988 A1) overlaps the claimed range. A prima facie case of obviousness exists. See MPEP 2144.50 I.












Conclusions
5.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiping Zhu whose telephone number is 571-272-6725.  The examiner can normally be reached on 8:30-16:30 Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiping Zhu/
Primary Examiner, Art Unit 1733

3/22/2022